1

2

3

4

5

6

7

8

9

10                       IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
11

12    In re:                                                No. 20-11541-CMA

13    V.S. INVESTMENTS ASSOC., LLC,                         ORDER GRANTING BRMK
14
                                                            LENDING, LLC’S MOTION TO
                                           Debtor.          DISMISS OR FOR RELIEF FROM
15                                                          STAY TO PROCEED WITH
                                                            RECEIVERSHIP
16
               THIS MATTER was brought before the Court on the Motion of BRMK Lending, LLC
17
      (“BRMK”), a holder and beneficiary of a deed of trust against real property owned by V.S.
18
      Investments Assoc., LLC (“V.S. Investments” or the “Debtor”).
19
               BRMK’s Motion sought an Order Dismissing the Bankruptcy or Granting Relief from Stay
20
      to allow the Receivership over property of the estate to move forward. BRMK has demonstrated
21
      that grounds exist to dismiss the bankruptcy and has also met the requirements for relief from the
22
      automatic stay under 11 U.S.C. § 362(d) and for abandonment under 11 U.S.C. § 554(b). Thus,
23
      BRMK respectfully requested that it be permitted to proceed with its state law remedies under its
24
      Promissory Note and Deed of Trust.
25
               The subject Deed of Trust encumbers real property, 2467 South College Street, Seattle,
26
      Washington (the “College Street Property”) and 4415 Priest Point Drive Northwest, Marysville,

                                                                       HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                  ATTORNEYS AT LAW
                                                                           520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 1                                         Seattle, Washington 98101
                                                                            Telephone (206) 340-1935

     Case 20-11541-CMA        Doc 25-1    Filed 06/22/20   Ent. 06/22/20 16:44:10      Pg. 1 of 3
1     Washington 98271 (the “Priest Point Property”) (collectively the “Properties”).

2            THE COURT has considered the records and files herein, including BRMK’s Motion,

3     Declarations of Stuart Heath and Stephanie Jenkins filed in support thereof; and the Objection to

4     BRMK’s Motion to Dismiss and for Relief from Stay Re: Receivership. The Court FINDS that

5     there is good cause for the relief requested, that the Motion was properly noticed and served, and

6     that the record is complete as to BRMK’s Motion. Now, therefore,

7            IT IS HEREBY ORDERED that BRMK may proceed with receivership of the Property in

8     King County Superior Court and that pursuant to 11 U.S.C. §§ 362(a) and 362(d), the automatic

9     stay, to the extent it applied to the Property, is terminated as to BRMK, so that BRMK may

10    pursue receivership or other state law remedies, to enforce its security interest in the Property

11    and/or as to enforcement of the loan obligations secured by two Deeds of Trust that is the subject

12    BRMK’s Motion, in particular against the College Street Property described as follows:

13
             Lots 1 and 2, Block “B”, CITY GARDEN, according to the plat thereof recorded in
14           Volume 10 of Plats, page 14, records of King County, Washington;
15
             EXCEPT the Westerly 20 feet of Lots 1 and 2 (measured along the North line of Lot
16           1 and the South line of Lot 2);
17
             AND EXCEPT the South 10 feet of Lot 2, (measured along the East line of said Lot
18           2).

19           SITUATE in the County of King, State of Washington.
20
             PHYSICAL ADDRESS: 2463, 2465, 2467, and 2469 South College Street, Seattle,
21           WA 98144
22
             ASSESSOR’S TAX PARCEL NO.: 159460-0090-08
23
      And the litigation arising out of the breach of the contract to sell such property. And it is further
24
             ORDERED that pursuant to 11 U.S.C. § 554(b), the Property and the associated litigation
25
      are hereby abandoned. And it is further
26
             ORDERED that that the fourteen-day time frame set forth in FRBP 4001(a)(3) shall be,

                                                                         HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                    ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 2                                           Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

     Case 20-11541-CMA       Doc 25-1     Filed 06/22/20    Ent. 06/22/20 16:44:10       Pg. 2 of 3
1     and hereby is waived and that the order shall be in full force and effect upon signature. And it is

2     further

3               ORDERED that this case hereby DISMISSED, effectively immediately.

4                                           /// End of Order ///

5     Presented by:

6     HACKER & WILLIG, INC., P.S.

7     /s/Arnold M. Willig_______
8
      Arnold M. Willig, WSBA #20104
      Elizabeth H. Shea, WSBA #27189
9     Charles L. Butler, III, WSBA #36893
      Attorneys for Petitioner
10
      BRMK Lending, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                        HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                   ATTORNEYS AT LAW
                                                                            520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 3                                          Seattle, Washington 98101
                                                                             Telephone (206) 340-1935

     Case 20-11541-CMA       Doc 25-1    Filed 06/22/20     Ent. 06/22/20 16:44:10      Pg. 3 of 3
